Citation Nr: 1531475	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for right hydrocele and loss of left testicle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from February 2003 to February 2004, with three months and sixteen days of active duty for training in 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a September 2014 decision, the Board denied the Veteran's claim for a rating in excess of 30 percent for right hydrocele and loss of left testicle.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated and remanded the issue of entitlement to an increased rating for right hydrocele and loss of left testicle to the Board in an April 2015 Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the April 2015 Joint Motion, the parties agreed that the Board failed to explain why the pain associated with the Veteran's right hydrocele and loss of left testicle did not warrant an extraschedular referral under the provisions of 38 C.F.R. § 3.321(b)(1).  To this end, the parties noted that the Veteran's disability is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7524, which does not list specific signs/symptoms aside from the removal of one or both testes.  The Veteran also receives special monthly compensation for loss of use of a creative organ under 38 U.S.C. § 1114(k), which does not refer to pain.

The Board recognizes that the Veteran is in receipt of the maximum allowable rating for a disability of the testicles as he is assigned a 30 percent rating based on his condition being equivalent of removal of both testes, as well as special monthly compensation in effect at the highest rate assignable for loss of use of a creative organ.  See 38 CFR § 4.115b, DC 7524; see also 38 USCA § 1114(k), 38 CFR § 3.350(a).  Review of the claims file demonstrates that the Veteran has repeatedly asserted experiencing pain as a result of his right hydrocele and loss of left testicle.  See, e.g., the VA examinations dated April 2011 and July 2011.  As noted in the April 2015 Joint Motion, the Veteran's reported pain is not a symptom described in DC 7524 or in the criteria for special monthly compensation under 38 U.S.C.A. § 1114(k).  Accordingly, the Veteran's claim should be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine if extraschedular consideration under 38 C.F.R. § 3.321 is warranted.  Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records.

2.  Then refer the case to the Under Secretary for Benefits or the Director of Compensation Service for an initial determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for his right hydrocele and loss of left testicle disability in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

3.  After completing the above, and any additional notification and/or development deemed warranted by the record, readjudicate the increased rating claim in light of all pertinent evidence and legal authority.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

